United States District Court
Northern District of California

oo ss GS

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:21-cv-00277-VKD Document 5 Filed 01/12/21 Page 1 of 2

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

ERIK ESTAVILLO,

¥,

Plaintiff,

TWITTER, INC., et al.,

Defendants.

 

 

Case No. 21-cv-00277-VKD

SCHEDULING ORDER FOR CASES
ASSERTING DENIAL OF RIGHT OF
ACCESS UNDER AMERICANS WITH
DISABILITIES ACT TITLE II & IL (42
U.S.C. §§ 12131- 89)

IT IS HEREBY ORDERED that this action is assigned to the Honorable Virginia K.

DeMarchi. When serving the complaint or notice of removal, the plaintiff or removing defendant

must serve on all other parties a copy of this order and the assigned judge’s pertinent Standing

Orders. This case is otherwise exempt from Civil Local Rule 4-2. Counsel must comply with the

case schedule listed below unless the Court otherwise orders.

 

CASE SCHEDULE

 

 

 

 

 

Date Event Governing Rule
1/12/2021 Complaint Filed
60 days after | Last day for plaintiff to complete service on defendants General Order 56 {1;
complaint or file motion for administrative relief from deadline Civil L.R.7-11

ile
7 days before | Last day for parties to complete initial disclosures FRCivP 26(a):
Joint Site General Order 56 44
Inspection
60 days after | Last day for parties and counsel to hold joint inspection | General Order 56 {7
service of of premises
complaint

 

 

 

 

 

 

 

 

 
United States District Court
Northern District of California

Oo fo SF DH

10
1
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

Case 5:21-cv-00277-VKD Document 5 Filed 01/12/21 Page 2 of 2

 

35 days after

Joint Site
Inspection

Last day for parties to meet and confer in person to
discuss settlement

General Order 56 {8

 

42 days after
Joint Site
Inspection

Last day for plaintiff to file Notice of Need for
Mediation and Certification of Counsel

General Order 56 79

 

 

7 days after
mediator
files
Certification
of ADR
Session
certifying
mediation
process is
concluded

 

Last day for plaintiff to file Notice Requesting Case
Management Conference

 

General Order 56 (10; -
Civil L.R . 7-1

 

 

 

 

 
